MEMORANDUM **
Levi Samuel Labuff appeals from the district court’s decision, following a limited remand under United States v. Ameline, 409 F.3d 1073, 1084-85 (9th Cir.2005) (en banc), that the sentence it imposed would not have been materially different had it *593known that the Sentencing Guidelines were advisory. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Labuff contends that, upon remand, the district court failed to properly analyze the factors set forth in 18 U.S.C. § 3558(a), and that his sentence is unreasonable. We conclude that his sentence is reasonable because the record indicates that the district court “properly understood the full scope of [its] discretion in a post-Booker world.” United States v. Combs, 470 F.3d 1294, 1296-97 (9th Cir.2006).
Labuff also contends that, at sentencing, the district court abused its discretion by imposing his sentence to run consecutively to a prior undischarged sentence without adequately considering the factors set forth in Application Note 3(A) to U.S.S.G. § 5G1.3(c). We conclude that the district court adequately considered those factors and justified the sentence as a whole with reference to the § 3553(a) factors. See United States v. Fifield, 432 F.3d 1056, 1063-66 (9th Cir.2005); see also United States v. Perez-Perez, 512 F.3d 514, 516-17 (9th Cir.2008).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.